UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Global Utilities Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (96.2%) (a) Shares Value Diversified telecommunication services (2.1%) Com Hem Holding AB (Sweden) 195,567 $1,635,570 Electric utilities (34.2%) American Electric Power Co., Inc. 71,694 4,076,521 Duke Energy Corp. 46,100 3,316,434 Edison International 83,694 5,278,581 Entergy Corp. 4,914 319,901 Exelon Corp. 172,700 5,129,190 Iberdrola SA (Spain) 197,375 1,313,203 NextEra Energy, Inc. 47,800 4,662,890 SSE PLC (United Kingdom) 115,365 2,616,314 Gas utilities (5.0%) Snam SpA (Italy) 166,374 856,196 Tokyo Gas Co., Ltd. (Japan) 623,000 3,028,433 Independent power and renewable electricity producers (14.5%) Calpine Corp. (NON) 253,341 3,698,779 Dynegy, Inc. (NON) 41,716 862,270 EDP Renovaveis SA (Spain) 432,417 2,838,873 Electric Power Development Co., Ltd. (Japan) 35,600 1,092,044 NextEra Energy Partners LP 3,000 65,400 NRG Energy, Inc. 180,400 2,678,940 Media (2.8%) Comcast Corp. Class A 7,000 398,160 Numericable-SFR (France) (NON) 38,733 1,793,978 Multi-utilities (30.6%) Centrica PLC (United Kingdom) 695,957 2,418,439 Dominion Resources, Inc. 10,800 760,104 ENGIE (France) 61,781 1,000,444 National Grid PLC (United Kingdom) 287,424 4,002,885 PG&E Corp. 108,399 5,723,467 Public Service Enterprise Group, Inc. 25,000 1,054,000 RWE AG (Germany) 26,634 301,777 Sempra Energy 40,637 3,930,411 Veolia Environnement SA (France) 178,933 4,100,490 WEC Energy Group, Inc. 11,608 606,170 Water utilities (7.0%) American Water Works Co., Inc. 64,112 3,531,289 Severn Trent PLC (United Kingdom) 39,504 1,307,905 United Utilities Group PLC (United Kingdom) 44,442 623,005 Total common stocks (cost $58,076,709) SHORT-TERM INVESTMENTS (4.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.13% (AFF) Shares 2,991,741 $2,991,741 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 140,000 140,000 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) $115,000 114,989 Total short-term investments (cost $3,246,673) TOTAL INVESTMENTS Total investments (cost $61,323,382) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $40,724,355) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 10/21/15 $163,565 $164,910 $(1,345) Canadian Dollar Sell 10/21/15 163,565 166,167 2,602 Euro Sell 12/16/15 281,719 277,122 (4,597) Japanese Yen Buy 11/18/15 368,223 356,159 12,064 Japanese Yen Sell 11/18/15 368,223 369,094 871 Barclays Bank PLC Hong Kong Dollar Buy 11/18/15 3,708,727 3,706,925 1,802 Japanese Yen Buy 11/18/15 1,450,789 1,454,248 (3,459) Japanese Yen Sell 11/18/15 1,450,789 1,403,347 (47,442) Citibank, N.A. Australian Dollar Buy 10/21/15 237,767 236,920 847 Australian Dollar Sell 10/21/15 237,767 258,394 20,627 British Pound Buy 12/16/15 1,223,737 1,242,561 (18,824) British Pound Sell 12/16/15 1,223,737 1,238,545 14,808 Euro Buy 12/16/15 657,755 658,700 (945) Euro Sell 12/16/15 657,755 665,914 8,159 Japanese Yen Buy 11/18/15 284,813 285,513 (700) Japanese Yen Sell 11/18/15 284,813 275,488 (9,325) Credit Suisse International British Pound Buy 12/16/15 840,827 851,027 (10,200) British Pound Sell 12/16/15 840,827 853,761 12,934 Euro Buy 12/16/15 153,279 153,490 (211) Euro Sell 12/16/15 153,279 155,194 1,915 Japanese Yen Buy 11/18/15 1,661,972 1,583,267 78,705 New Zealand Dollar Buy 10/21/15 367,213 384,987 (17,774) Deutsche Bank AG British Pound Buy 12/16/15 1,196,062 1,210,548 (14,486) British Pound Sell 12/16/15 1,196,062 1,214,213 18,151 Euro Buy 12/16/15 2,845,946 2,881,325 (35,379) HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 594,241 617,066 (22,825) British Pound Buy 12/16/15 301,851 305,512 (3,661) British Pound Sell 12/16/15 301,851 306,472 4,621 Euro Buy 12/16/15 1,013,093 1,032,634 (19,541) Japanese Yen Buy 11/18/15 246,827 238,788 8,039 Japanese Yen Sell 11/18/15 246,827 247,421 594 JPMorgan Chase Bank N.A. British Pound Buy 12/16/15 209,299 212,507 (3,208) British Pound Sell 12/16/15 209,299 211,883 2,584 Canadian Dollar Buy 10/21/15 1,177,772 1,271,273 (93,501) Euro Buy 12/16/15 44,417 44,481 (64) Euro Sell 12/16/15 44,417 44,969 552 Japanese Yen Buy 11/18/15 223,808 216,474 7,334 Japanese Yen Sell 11/18/15 223,808 224,355 547 Swedish Krona Sell 12/16/15 1,689,999 1,682,735 (7,264) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 206,214 213,278 (7,064) Australian Dollar Sell 10/21/15 206,214 205,518 (696) British Pound Buy 12/16/15 566,802 575,593 (8,791) British Pound Sell 12/16/15 566,802 573,670 6,868 Euro Sell 12/16/15 515,889 530,641 14,752 Hong Kong Dollar Buy 11/18/15 259,116 259,103 13 Hong Kong Dollar Sell 11/18/15 259,116 258,987 (129) Japanese Yen Buy 11/18/15 977,759 980,286 (2,527) Japanese Yen Sell 11/18/15 977,759 945,838 (31,921) UBS AG Australian Dollar Buy 10/21/15 710,074 735,122 (25,048) British Pound Sell 12/16/15 2,250,877 2,277,033 26,156 Euro Buy 12/16/15 570,935 578,109 (7,174) Euro Sell 12/16/15 570,935 571,676 741 Japanese Yen Buy 11/18/15 936,481 898,999 37,482 Japanese Yen Sell 11/18/15 936,481 938,674 2,193 WestPac Banking Corp. Canadian Dollar Buy 10/21/15 222,008 223,859 (1,851) Canadian Dollar Sell 10/21/15 222,008 235,732 13,724 Euro Buy 12/16/15 426,159 431,459 (5,300) Euro Sell 12/16/15 426,159 426,783 624 Japanese Yen Buy 11/18/15 81,032 81,233 (201) Japanese Yen Sell 11/18/15 81,027 78,373 (2,654) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $77,994,795. (b) The aggregate identified cost on a tax basis is $61,356,345, resulting in gross unrealized appreciation and depreciation of $21,682,443 and $4,769,995, respectively, or net unrealized appreciation of $16,912,448. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $378,328 $14,341,305 $11,727,892 $804 $2,991,741 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $221,487 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 63.0% United Kingdom 14.0 France 8.8 Spain 5.3 Japan 5.3 Sweden 2.1 Italy 1.1 Germany 0.4 Total 100.0% ⌂Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $236,101 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $109,978 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $398,160 $1,793,978 $— Telecommunication services — 1,635,570 — Utilities 45,694,347 25,500,008 — Total common stocks — Short-term investments 3,131,741 114,989 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(107,798) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $300,309 $408,107 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $15,537 $1,802 $44,441 $93,554 $18,151 $13,254 $11,017 $21,633 $66,572 $14,348 $300,309 Total Assets $15,537 $1,802 $44,441 $93,554 $18,151 $13,254 $11,017 $21,633 $66,572 $14,348 $300,309 Liabilities: Forward currency contracts# 5,942 50,901 29,794 28,185 49,865 46,027 104,037 51,128 32,222 10,006 408,107 Total Liabilities $5,942 $50,901 $29,794 $28,185 $49,865 $46,027 $104,037 $51,128 $32,222 $10,006 $408,107 Total Financial and Derivative Net Assets $9,595 $(49,099) $14,647 $65,369 $(31,714) $(32,773) $(93,020) $(29,495) $34,350 $4,342 $(107,798) Total collateral received (pledged)##† $— $— $— $65,369 $— $— $(93,020) $— $— $— Net amount $9,595 $(49,099) $14,647 $— $(31,714) $(32,773) $— $(29,495) $34,350 $4,342 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
